Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2016

                                      No. 04-16-00171-CR

                                 Zachary Shawn WHITESIDE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR2958
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER

       Sachiko Nagao-Trevino’s request for additional time to file the reporter’s record is
granted. We order Sachiko Nagao-Trevino to file the reporter’s record by June 27, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court